 In theMatter of GENERAL MOTORS CORPORATION BROWN-LIPS-CHAPINDIVISIONandINTERNATIONAL UNION, AUTOMOBILE WORKERS, AIR-CRAFT ANDAGRICULTURALIMPLEMENT WORKERS OFAMERICA (UAW-CIO)Case No. R-3258.-Decided November 09'.1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Henry J. Winters,for the Board.Mr. H. M. Hogan, M11r. A. F. Power, Mr. Denton Jolly,andMr.R. C. Carson,of Syracuse, N. Y., for the Company.Mr. Willard S. Rittenberry,of Syracuse, N. Y., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 25, 1941, International Union, Automobile Workers,Aircraft and Agricultural Implement Workers of America (UAW-CIO), herein called the Union, filed with the Regional Director forthe Third Region (Buffalo, New York) a petition,' and on October 6,1941, an amended petition, alleging that a question affecting com-merce had arisen concerning the representation of employees, of Gen-eralMotors Corporation, Brown-Lipe-Chapin Division, Syracuse,New York, herein called the Company, engaged in manufacturingvarious types and kinds of automobile lights, fog lights, bumperguards, other automobile accessories, and the various componentparts thereof, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On September 22, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,3The originalpetitionwas filed bythe Unionunder the name of International Union,United Automobile Workers of America, C. I. 0., Local Union #854.37 N. L. R. B , No. 24.179 180DECISIONSOF NATIONALLABOR RELATIONS- BOARDas amended, ordered an investigation and -authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On September 26, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.On October 6, 1941, the Company, the Union, and theRegional Director entered into a "STIPULATION FOR CERTIFICATION OFREPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on October 17, 1941, under the direction and supervision ofthe Regional Director, among all production and maintenance em-ployees and mechanical employees in engineering department shopsof General Motors Corporation, Brown-Lipe-Chapin Division, Syra-cuse, New York, excluding direct representatives of the management,such as officers and directors of the Company, sales managers andassistant sales managers, factory managers and assistant factorymanagers, directors and employees of sales, accounting, personnel,and industrial relations departments, directors of purchases andassistant directors of purchases, superintendents and assistant super-intendents, general foremen, foremen and assistant foremen, and allother persons working in a supervisory capacity, including thosehaving the right to hire or discharge and those whose duties includerecommendation as to hiring or discharging (but not leaders), andthose employees whose work is of a confidential nature, time-studymen, plant protection employees (but not to include maintenancepatrolmen or fire patrolmen), all clerical employees, chief engineers,and shift operating engineers in power plants, designing (drawingboard) production, estimating, and planning -engineers, draftsmenand detailers, physicists, chemists, metallurgists, artists, designer-artists and clay and plaster modelers (but not those who make pat-terns), timekeepers, technical school students, indentured appren-tices, and those technical or professional employees who are receivingspecial training, and kitchen and cafeteria help, to determine whetheror not said employees desired to be represented by the Union for thepurposes of collective bargaining.On October 20, 1941, the RegionalDirector issued his Election Report, which was duly served upon theparties.On October 29, 1941, ballots returned by eligible voters inthe military service were counted.On October 30, 1941, the RegionalDirector issued his Supplementary Election Report, which was dulyserved upon the parties.No objections to the conduct of the ballotor to the Election Report or to the Supplementary Election Reporthave been filed by either of the parties.As to the balloting and its results, the Regional Director reportedas follows : GENERAL MOTORS CORPORATION181Total on eligibility list-------------------------------------1537Total ballots cast------------------------------------------1422Total ballots challenged------------------------------------18Total blank ballots -------- --------------------------------6Total void ballots-----------------------------------------0Total valid votes cast--------------------------------------1398Votes cast for International Union, Automobile Workers, Air-craftand Agricultural ImplementWorkers of America(UAW-CIO) ---------------------------------------------1041Votes cast against International Union, Automobile Workers,`Aircraft and Agricultural Implement Workers ofAmerica(UAW-CIO)---------------------------------------------357Upon the basis of the stipulation, the Election Report, the Supple-mentary Election Report, and the entire record in the case, the Boardmakes the following:,FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentationof employeesof General Motors Corppration,Brown-Lipe-Chapin Division,Syracuse,New York, within the meaning of Sec-tion 9(c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees and mechanical em-ployees in engineeringdepartmentshops of General Motors Corpora-tion,Brown-Lipe-Chapin Division,Syracuse,New York, excludingdirect representatives of the management,such as officers and directorsof the Company,sales managers and assistant sales managers, factorymanagers and assistant factory managers,directors and employees ofsales, accounting,personnel,and industrial relations departments,directors of purchases and assistant directors of purchases,superin-tendents and assistant superintendents,general foremen,foremen andassistant foremen, and all other persons working in a supervisorycapacity, includingthose havingthe rightto hire or discharge andthosewhose duties include recommendationas to hiringor discharging(but notleaders),and those employees whose work is of a confidentialnature, time-study men,plant protection employees(but not to includemaintenance patrolmen or fire patrolmen),all clerical employees, chiefengineers,and shift operatingengineers in power plants,designing(drawing board)production,estimating,and planning engineers,draftsmen and detailers,physicists,chemists,metallurgists,artists,designer-artists and clay and plaster modelers(but not those who makepatterns),timekeepers,technical school students,indentured appren-tices, and those technical or professional employees who are receivingspecialtraining,and kitchen and cafeteria help, constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9 (b) of the Act.433257-42-vOL i7--73 182DECISIONSOF NATIONALLABOR RELATIONS! BOARD3.International Union, Automobile Workers, Aircraft and Agri-cultural Implement Workers of America (UAW-CIO) has been desig-nated and selected by a majority of the employees in the above-described unit as their representative for the purposes of collectivebargaining and is the exclusive representative of all the employees inthe said unit within the meaning of Section 9 (a) of-the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that International Union, AutomobileWorkers, Aircraft and Agricultural Implement Workers of Amer-ica (UAW-CIO), has been designated and selected by a ma-jority of all production and maintenance employees and mechan-ical employees in engineering department shops of General MotorsCorporation, Brown-Lipe-Chapin Division, Syracuse, New York, ex-cluding direct representatives of the management, such as officers anddirectors of the Company, sales managers and assistant sales man-agers, factory managers and assistant factory managers, directors andemployees of sales, accounting, personnel, and 'industrial relations de-partments, directors of purchasesandassistant directors of purchases,superintendents and assistant superintendents, general foremen, fore-men and assistant foremen, and all other persons working in a super-visory capacity, including those having the right to hire or dischargeand those whose duties include recommendation as to hiring or dis-charging (but not leaders), and those employees whose work is of aconfidential nature, time-study men, plant protection employees (butnot to include maintenance patrolmen or fire patrolmen), all clericalemployees, chief engineers, and shift operating engineers in powerplants, designing (drawing board) production, estimating, and plan-ning engineers, draftsmen and detailers, physicists, chemists, metal-lurgists, artists, designer-artists and clay and plaster modelers (butnot those who make patterns), timekeepers, technical school students,indentured, apprentices, and those technical or professional employeeswho are receiving special training, and kitchen and cafeteria help,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Inter-nationalUnion,AutomobileWorkers, Aircraft and AgriculturalImplement Workers of America (UAAW-CIO), is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, .wages, hours of employment, andother conditions of employment.